            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DOUGLAS PRESTON SMTIH,             :
        Petitioner,                :
                                   :            No. 1:19-cv-1068
           v.                      :
                                   :            (Judge Rambo)
KEVIN KAUFFMAN, et al.,            :
        Respondents                :

                                ORDER

     AND NOW, on this 13th day of August 2019, in accordance with the

Memorandum filed concurrently with this Order, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2254 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE;

     2. A certificate of appealability SHALL NOT ISSUE.           See 28 U.S.C.
        § 2253(c)(2); and

     3. The Clerk of Court is directed to CLOSE the above-captioned action.


                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
